914 F.2d 1491Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edwin E. LEWIS, Sr., Nellie E. Lewis, Deceased, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 89-1843.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 27, 1990.Rehearing Denied Oct. 22, 1990.

Appeal from the United States Tax Court.  (Tax Ct. No. 22238-85)
Edwin E. Lewis, Sr., appellant pro se.
Gary R. Allen, Regina Sherry Moriarty, United States Department of Justice, Washington, D.C., for appellee.
USTC
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Edwin E. Lewis, Sr., appeals from the tax court's decision determining deficiencies in appellant's 1980 and 1981 income taxes based on its recharacterization of certain deductions as capital losses.  Our review of the record and the tax court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the tax court.  Lewis v. Commissioner, Tax Ct. No. 22238-85 (Sept. 8, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.